Case 18-10601-MFW   Doc 1574-1   Filed 10/09/18   Page 1 of 10



                       EXHIBIT 1

                     STIPULATION
               Case 18-10601-MFW               Doc 1574-1          Filed 10/09/18         Page 2 of 10



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                             :
In re:                                                       : Chapter 11
                                                             :
THE WEINSTEIN COMPANY HOLDINGS                               : Case No. 18-10601 (MFW)
LLC, et al.,                                                 :
                                                             : Jointly Administered
                                  Debtors.1                  :
                                                             :
                                                             :
-------------------------------------------------------------x

      STIPULATION AMONG THE DEBTORS, LANTERN ENTERTAINMENT LLC,
               VERTIGO PRIME, INC. AND GOOD FEAR FILM, INC.

          This stipulation (this “Stipulation”), dated October 4, 2018, is made and entered into

between and among (i) The Weinstein Company LLC (“TWC”) and its affiliated debtors and

debtors in possession (collectively, with TWC, the “Debtors”), (ii) Lantern Entertainment LLC

(together with its affiliates, “Lantern”), (iii) Vertigo Prime, Inc. f/s/o Roy Lee (“Lee”), and (iv)

Good Fear Film, Inc. f/s/o Chris Bender (“Bender” and together with Lee, the “Producers”).

The Debtors, Lantern, and the Producers may each be referred to individually as a “Party” and,

collectively, be referred to herein as the “Parties.”




1
     The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
     The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
     New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
     procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
     is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
     claims and noticing agent at http://dm.epiq11.com/twc.




#50395113 v1
               Case 18-10601-MFW     Doc 1574-1      Filed 10/09/18    Page 3 of 10



                                             RECITALS

          WHEREAS, TWC and the Producers entered into that certain Producing Services

Agreement dated January 6, 2017, and amended March 10, 2017 (together with the exhibits and

amendments thereto, the “Producing Services Agreement”), pursuant to which the Producers

agreed to provide producing services in connection with the motion picture entitled “Polaroid”

(the “Picture”).

          WHEREAS, on March 19, 2018, the Debtors commenced these voluntary chapter 11

cases in the United States Bankruptcy Court for the District of Delaware (the “Court”).

          WHEREAS, on March 20, 2018, the Debtors filed the Debtors’ Motion for Entry of

Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets,

(B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing to

Approve, Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of

Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment

Procedures and (F) Granting Related Relief and (II)(A) Approving Sale of Substantially All of

the Debtors’ Assets Free and Clear of All Liens, Claims, Interests and Encumbrances, (B)

Approving Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)

Granting Related Relief [Docket No. 8].

          WHEREAS, on April 6, 2018, the Court entered the Order (I) (A) Approving Bidding

Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse

Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially All of

the Debtors’ Assets, (D) Approving Form and Manner of Notices of Sale, Auction and Sale

Hearing, (E) Approving Assumption and Assignment Procedures and (F) Granting Related

Relief (the “Bid Procedures Order”) [Docket No. 190].



                                               2
#50395113 v1
               Case 18-10601-MFW         Doc 1574-1   Filed 10/09/18    Page 4 of 10



          WHEREAS, on April 13, 2018, the Debtors filed the Notice of Potential Assumption and

Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (the “April 13

Notice”) [Docket No. 216], which attached an exhibit listing certain contracts and leases that the

Debtors may potentially assume and assign as part of the sale contemplated by the Bid

Procedures Order (the “Sale”), together with associated asserted cure amounts. The April 13

Notice did not include the Producing Services Agreement.

          WHEREAS, on April 20, 2018, the Debtors filed the Notice of Supplemental Potential

Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (the

“April 20 Notice”) [Docket No. 282], which attached an exhibit listing certain additional

contracts and leases that the Debtors may potentially assume and assign as part of the Sale,

together with associated asserted cure amounts.       The April 20 Notice did not include the

Producing Services Agreement.

          WHEREAS, on May 2, 2018, the Producers, together with certain other contract

counterparties (collectively, the “Other Contract Counterparties”), filed the Objection of

Contract Counterparties to the Debtors’ Sale Motion, Proposed Assumption and Assignment of

Executory Contracts and Unexpired Leases and Proposed Cure Amount (the “Objection”)

[Docket No. 668].

          WHEREAS, on May 9, 2018, the Court entered its Order (I) Authorizing the Sale of All

or Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests,

Encumbrances and Other Interests, (II) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting Related

Relief (the “Sale Order”) [Docket No. 846], which, inter alia, approved the Sale of substantially

all of the Debtors’ assets to Lantern.



                                                3
#50395113 v1
               Case 18-10601-MFW       Doc 1574-1      Filed 10/09/18    Page 5 of 10



          WHEREAS, on May 10, 2018, the Debtors filed the Notice of Final List of Potentially

Assumed Contracts and Leases (the “May 10 Notice”) [Docket No. 860], which attached an

exhibit listing certain contracts and leases that the Debtors may potentially assume and assign as

part of the Sale, together with associated asserted cure amounts. The May 10 Notice did not

include the Producing Services Agreement.

          WHEREAS, on June 8, 2018, the Debtors filed the Debtors’ Statement Regarding

Contracts To Be Transferred Pursuant to the Asset Purchase Agreement with Lantern

Entertainment LLC (the “June 8 Statement”) [Docket No. 1003], which attached an exhibit

listing certain contracts that the Debtors, in consultation with Lantern, determined were not

executory contracts under applicable law. The June 8 Statement did not include the Producing

Services Agreement.

          WHEREAS, on July 11, 2018, the Court entered its Order Approving Amendment to

Asset Purchase Agreement Entered into by and Between the Debtors and Lantern Entertainment

LLC [Docket No. 1220].

          WHEREAS, on July 17, 2018, the Debtors filed the Notice of Closing of Sale to Lantern

Entertainment LLC [Docket No. 1247].

          WHEREAS, the Parties desire to enter into this Stipulation to resolve the disputes

between the Parties.

          NOW, THEREFORE, it is hereby stipulated and agreed to by and among the Parties:

          1.     The foregoing recitals are hereby fully incorporated into and made an express part

of this Stipulation.




                                                 4
#50395113 v1
               Case 18-10601-MFW        Doc 1574-1      Filed 10/09/18     Page 6 of 10



          2.     This Stipulation shall be effective upon (i) its execution by the Parties hereto and

(ii) the entry by the Court of an Order approving this Stipulation (such date, the “Effective

Date”).

          3.     The Parties acknowledge and agree to treat the Producing Services Agreement as

a non-executory contract under applicable law.

          4.     The Parties acknowledge and agree to treat any rights, title or interests under the

Producing Services Agreement, including, without limitation, the results and proceeds of the

Producers’ services, as having been transferred to Lantern free and clear of any liens, claims

interests, or encumbrances pursuant to the Sale Order.

          5.     Notwithstanding the foregoing, and in consideration for entry into this Stipulation,

Lantern acknowledges and agrees that Lantern will honor certain of the Debtors’ former

obligations under the Producing Services Agreement, which shall consist solely of the following:

(i) the obligation to accord each of the Producers the credits as set forth in paragraph 7 thereof;

(ii) the obligation to pay each of the Producers the Contingent Compensation, Contingent Box

Office Bonuses, and contingent streaming bonus, in accordance with paragraphs 6 and 5

(respectively) thereof and paragraphs 2 and 3 of the March 10, 2017 amendment, if and to the

extent such amounts shall become payable; (iii) the obligation to cover each of the Producers

under any errors and omissions insurance policy obtained in connection with the Picture as set

forth in paragraph 18 of the Producing Services Agreement; (iv) the obligation to indemnify each

of the Producers as set forth in paragraph 14 of the Producing Services Agreement; and (v) the

obligation to provide the Producers with the first opportunity to provide producing services in

connection with any sequels, remakes or television productions, as set forth in paragraph 16 of

the Producing Services Agreement. For the avoidance of doubt, this Stipulation does not amend,



                                                  5
#50395113 v1
               Case 18-10601-MFW       Doc 1574-1     Filed 10/09/18     Page 7 of 10



supplement, or otherwise modify the terms and conditions of the Producing Services Agreement,

and the obligations which Lantern has agreed to honor pursuant to this Stipulation are governed

in their entirety by the terms and conditions of the Producing Services Agreement.

          6.     In light of the agreements by the Debtors and Lantern in connection with the

Producing Services Agreement and the Picture, the Objection, solely with respect to the

Producers, is deemed resolved and/or withdrawn. For the avoidance of doubt, none of the

acknowledgments or agreements contained in this Stipulation shall apply to, or otherwise affect

or impair, any objection asserted by an Other Contract Counterparty.

          7.     The Court shall retain exclusive jurisdiction with respect to all matters arising

from or related to the implementation of this Stipulation.

                              [Remainder of page intentionally blank]




                                                 6
#50395113 v1
               Case 18-10601-MFW    Doc 1574-1        Filed 10/09/18   Page 8 of 10



Dated: October 4, 2018

RICHARDS, LAYTON & FINGER, P.A.

/s/ Zachary I. Shapiro
Mark D. Collins (No. 2981)
Paul N. Heath (No. 3704)
Zachary I. Shapiro (No. 5103)
Brett M. Haywood (No. 6166)
David T. Queroli (No. 6318)
One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Telephone: (302) 651-7700
Facsimile: (302) 651-7701

-and-

CRAVATH , SWAINE & MOORE LLP
Paul H. Zumbro (admitted pro hac vice)
George E. Zobitz (admitted pro hac vice)
Karin A. DeMasi (admitted pro hac vice)
Worldwide Plaza
825 Eighth Plaza
New York, New York 10019
Telephone: (212) 474-1000
Facsimile: (212) 474-3700

Attorneys for the Debtors and Debtors in Possession




                                              7
#50395113 v1
               Case 18-10601-MFW   Doc 1574-1      Filed 10/09/18   Page 9 of 10



PEPPER HAMILTON LLP

/s/ Evelyn J. Meltzer
David B. Stratton (No. 960)
David M. Fournier (No. 2812)
Evelyn J. Meltzer (No. 4581)
Hercules Plaza, Suite 5100
1313 N. Market Street
Wilmington, DE 19801
Telephone: (302) 777-6500
Facsimile: (302) 421-8390
Email: stratton@pepperlaw.com
        fournierd@pepperlaw.com
        meltzere@pepperlaw.com

-and-

AKIN GUMP STRAUSS HAUER & FELD LLP
Abid Qureshi, Esq. (admitted pro hac vice)
Meredith A. Lahaie, Esq. (admitted pro hac vice)
One Bryant Park
Bank of America Tower
New York, NY 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
Email: aqureshi@akingump.com
       mlahaie@akingump.com

Attorneys for Lantern Entertainment LLC




                                            8
#50395113 v1
               Case 18-10601-MFW    Doc 1574-1   Filed 10/09/18   Page 10 of 10



VENABLE LLP

/s/ Jeffrey S. Sabin
Jamie L. Edmonson (No. 4247)
Daniel A. O’Brien (No. 4897)
1201 N. Market St.
Suite 1400
Wilmington, Delaware 19801
Tel: (302) 298-3535
Fax: (302) 298-3550
jledmonson@venable.com
daobrien@venable.com

-and-

Jeffrey S. Sabin, Esq.
1270 Avenue of the Americas
New York, New York 10020
Tel: (212) 503-0672
jssabin@venable.com

-and-

Keith C. Owens, Esq.
2049 Century Park East Suite 2300
Los Angeles, California 90067
Tel: (310) 229-0370
kcowens@venable.com


Attorneys for the Producers




                                            9
#50395113 v1
